UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-2269


YOU RUI LU,

                 Petitioner,

          v.

ERIC H. HOLDER, JR.,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    June 3, 2009                   Decided:   August 25, 2009


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Brown, New York, New York, for Petitioner. Michael F.
Hertz, Acting Assistant Attorney General, Carl H. McIntyre, Jr.,
Assistant   Director,  Francis   W.  Fraser,  Senior  Litigation
Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             You Rui Lu, a native and citizen of China, petitions

for    review     of    an     order      of   the    Board     of    Immigration         Appeals

adopting and affirming the Immigration Judge’s denial of his

applications for relief from removal.

             Lu    challenges          the     determination          that    he    failed       to

establish       eligibility       for      asylum.         To    obtain      reversal       of    a

determination          denying    eligibility          for    relief,        an   alien     “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”            INS    v.     Elias-Zacarias,          502    U.S.       478,     483-84

(1992).      We have reviewed the evidence of record and conclude

that    Lu   fails      to     show    that     the    evidence       compels      a   contrary

result.      Having failed to qualify for asylum, Lu cannot meet the

more stringent standard for withholding of removal.                                      Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).                  Finally, we uphold the finding below

that Lu did not demonstrate eligibility for protection under the

Convention Against Torture.                    See 8 C.F.R. § 1208.16(c)(2), (3)

(2009).

             Accordingly,            we   deny       the   petition     for       review.        We

dispense      with      oral     argument        because        the     facts       and     legal




                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3